Citation Nr: 1726231	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from September 1943 to January 1946.  The Veteran died in April 2005 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a February 2006 rating decision, VA denied the appellant's claims for entitlement to accrued benefits, service connection for the Veteran's death, and death pension benefits.  VA received the appellant's Notice of Disagreement (NOD) in June 2007, more than one year after the issuance of the rating decision.  The RO notified the appellant that her NOD was untimely and the appellant appealed the finding.

The appellant asserted that she had never received the February 2006 rating decision notifying her of VA's decision and that her many attempts to obtain status updates went ignored by VA.  An August 2011 Board decision determined that the appellant had not received notice and that the June 2007 NOD would be considered as timely filed in conjunction with the February 2006 decision.  The appellant's claims for entitlement to accrued benefits, service connection for the Veteran's death, and death pension benefits were remanded by the Board for the issuance of a Supplemental Statement of the Case (SSOC) based on the merits of the claims.  An SSOC was issued to the appellant in March 2017, in compliance with the August 2011 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matters are now back before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran died in April 2005 due to acute myocardial infarction, with Parkinson's disease and posttraumatic stress syndrome (PTSD) contributing to his death.

2.  At the time of the Veteran's death, service-connection was in effect for a left elbow wound with retained foreign bodies, muscle group VII, slight ankylosis partial left elbow, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and a right index finger scar and malaria with no evidence of relapse, both with noncompensable ratings.

3.  A claim for entitlement to service connection for PTSD was pending at the time of the Veteran's death.

4.  The evidence does not demonstrate that a service-connected disability was the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.

5.  The Veteran and the appellant were married in October 1947, and were still married at the time of his death.

6.  The Veteran had qualifying wartime service during World War II.

7.  The appellant failed to comply with VA's request for income information beginning from the date she filed her application for death pension benefits. 



CONCLUSIONS OF LAW

1.  For accrued benefits purposes, the Veteran's PTSD was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2016).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2016).

3.  The criteria for death pension benefits have not been met.  38 U.S.C.A. §§ 103, 1521, 5107 (West 2014); 38 C.F.R. § 3.3, 3.23, 3.50, 3.102, 3.271, 3.272, 3.274 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran and his surviving spouse have been provided notice letters throughout the appeal that address all notice elements required.  VA's duty to notify was satisfied in April 2003, September 2005, and January 2017.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service private and VA treatment records, and lay statements have been associated with the record.

The Veteran was afforded a VA examination for his claimed PTSD in June 2003.  In October 2003 and March 2004 statements, the Veteran asserted that his examination was inadequate.  He claimed his examination lasted only 10 minutes and the examiner failed to evaluate his traumatic events in combat, his combat wounds, and his current symptoms of PTSD.  While the Board acknowledges the Veteran's complaints, it finds that the examination is adequate for the following reasons. 

The June 2003 VA examiner reviewed the Veteran's claims file and noted the Veteran's Combat Infantryman Badge and Purple Heart.  He noted the Veteran's history of grenade shrapnel injuries while serving in World War II and indicated that the Veteran's overall level of traumatic stress exposure in service was high.  The examiner inquired into the Veteran's pre-military, military, and post-military history and post-military psychosocial adjustment.  He also conducted a brief mental status examination.  The examiner determined there was no diagnosis for the Veteran, which he supported with the results of the examination. 

Thus, the Board concludes that the June 2003 VA examination report is adequate upon which to base a determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

In regard to the appellant's claim for entitlement to VA death pension benefits, the appellant failed to provide the income information on her application necessary to determine entitlement to death pension benefits.  The September 2005 VCAA notice provided the appellant with the information necessary to substantiate her claim, but no income information was received by VA.  The appellant was sent another notice in January 2017 requesting necessary income information needed to determine eligibility.  An Improved Eligibility Verification Report accompanied the letter, which she was requested to complete and return.  The appellant never returned the form with the requested income information. 

The Board notes that the duty to assist in the development and adjudication of a claim is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  In addition, the appellant has not identified any additional, outstanding evidence that has not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Moreover, an "[a]pplication for accrued benefits must be filed within 1 year after the date of death."  38 C.F.R. § 3.1000(c).

The entitlement of an accrued benefits claimant is derived from the deceased individual's entitlement, and the accrued benefits claimant cannot be entitled to a greater benefit than the deceased individual would have received had he or she lived.  The claimant takes the deceased individual's claim as it stands at the time of the individual's death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  "[F]or a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000 (d)(4).

The Veteran filed a claim for PTSD in April 2003.  The RO denied the claim in a January 2004 rating decision and the Veteran filed an NOD in March 2004.  The Veteran passed away in April 2005 and his surviving spouse filed for death benefits in June 2005 (within the one-year timeframe for such application).

The appellant seeks to establish that the Veteran was entitled to service connection for PTSD.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

For cases certified to the Board prior to August 4, 2014 (such as the instant case), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154 (b). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for PTSD, for accrued benefit purposes, must be denied.

Service treatment records are silent with respect to any symptoms or diagnosis of PTSD or any other acquired psychiatric disorder.

In January 2001 and February 2002 VA treatment records, the Veteran scored zero on depression screenings.

In an April 2003 Statement in Support of Claim for PTSD, the Veteran described direct combat while in the Philippines.  He reported heavy firing and a close encounter with a grenade explosion that wounded his left elbow (which he is service-connected for).  The Veteran did not provide any information as to the PTSD symptoms he experienced. 

On VA examination in June 2003, the Veteran had no complaints of anxiety, depression, or PTSD.  He denied nightmares, hypervigilance, symptoms of avoidance, or persistent intrusive memories of World War II.  The Veteran reported working for the T. M. Railway for 44 years and retiring at 67 years old.  He reported being married to his wife for 54 years.  The Veteran had a few friends and attended church regularly. 

The VA examiner noted the Veteran's history of grenade shrapnel injuries incurred during his active duty and indicated that the Veteran's overall level of traumatic stress exposure while in service was high.  The examiner noted that the Veteran had never been in psychiatric treatment, past or present.  He noted that the Veteran was fairly well-adjusted emotionally, given his aging and chronic medical conditions.  Using the brief mental status examination to screen for DSM-IV, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  He indicated that the Veteran did not show signs of clinical depression or undue anxiety.  The Veteran was pleasant, cooperative, alert, and oriented, with coherent and logical speech.  The examiner indicated there were no complaints of irritability and noted that the Veteran's daughter stated that he had always been mild-mannered.  The examiner ultimately determined there was no diagnosis. 

A March 2004 VA treatment record documented reports of bad dreams.  The appellant reported that the Veteran would experience bad dreams and scream until his wife would wake him up.  He would usually go right back to sleep and back to his bad dreams.  The appellant noted that the Veteran would sometimes wake up earlier than his normal waking time and would take a bath and walk around the house.  The Veteran would sometimes think about his "GI friends," especially one that would call him occasionally.  The physician noted that the Veteran had been married for 56 years, had four grown children, and went to church and out on visits.  He noted that the Veteran had friends he would meet at the mall.  The Veteran was alert and oriented to person, place, and time.  His mood was euthymic and affect appropriate.  The examiner noted no death wish, delusions, hallucinations, or other psychotic thought processes.  The Veteran's judgement was fair to good and his insight was poor.  The physician noted the Veteran's advancing age and health problems and concluded his diagnostic impression was "nightmares (military theme?)" with a Global Assessment of Functioning (GAF) score of 73.  

The Board notes that GAF scores are a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 1994) (the DSM)).  A GAF score of 73 indicates that there is no more than a slight impairment in social, occupational, or school functioning.

Upon careful review of the evidence of record, the Board finds service connection for PTSD is not warranted as the medical evidence does not show a diagnosis of PTSD in conformance with the DSM-IV criteria.

Service records reflect that the Veteran served during World War II and was awarded the Combat Infantryman Badge and the Purple Heart.  Further, the Veteran is service-connected for a left elbow wound resulting from a grenade explosion during combat.  As such, the VA concedes that the Veteran was exposed to a verified stressor.  However, although the combat presumption is in effect establishing an in-service stressor, the Veteran must still present evidence of a current diagnosis of PTSD and a nexus linking his in-service stressors to the diagnosis.

With the exception of the March 2004 VA treatment record documenting complaints of bad dreams, service treatment records and post-service treatment records do not indicate any psychiatric problems, to include PTSD.   

The Board notes that the amended death certificate, noting PTSD as a contributing cause of death, is the only indication that the Veteran may have suffered from PTSD.  However, there was no rationale for the addition provided and it is not clear whether the Veteran's medical records were reviewed in order to arrive at this diagnosis.  

Neither the Veteran nor the appellant have identified any competent medical records which may support a diagnosis of an acquired psychiatric disorder at any point during the appeal period.

The Board has considered the Veteran's self-diagnosis of PTSD and while he is competent to report his mental health symptoms, he is not competent to diagnose his condition.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  In a claim of service connection for PTSD, there is a specific legal requirement for a diagnosis, which requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304.  Thus, the diagnosis of PTSD is a complex medical question and the Veteran has not been shown to possess the requisite expertise or knowledge to diagnose it.

In the absence of evidence of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran and the appellant have not submitted any medical evidence that shows he had diagnosed PTSD.  Hence, service connection cannot be granted. 

Service Connection for the Cause of the Veteran's Death

According to the death certificate, the Veteran died in April 2005 at the age of 82.  The Veteran's death certificate listed his immediate cause of death as due to myocardial infarction with Parkinson's disease listed as a contributing factor.  An amended death certificate added PTSD as a contributing cause of death.

At the time of the Veteran's death, service-connection was in effect for a left elbow wound with retained foreign bodies, muscle group VII, slight ankylosis partial left elbow, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and a right index finger scar and malaria with no evidence of relapse, both with noncompensable ratings. 

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse on the basis of a service-connected or compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

The Board must also determine whether the Veteran had a disability incurred in or aggravated by service that was either the principal or primary cause of death, or that it was a contributory cause of death.  In its review of the record, the Board must determine whether the evidence supports the claim or if it is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the Board will address the appellant's contention that the Veteran's claimed PTSD caused or contributed substantially or materially to cause the Veteran's death.  Further consideration of causation or contribution is unnecessary as service connection is not warranted for PTSD in this case.  The Board has explained above (in the discussion of the PTSD service connection claim) that service connection is not warranted for PTSD for accrued benefits purposes; in that analysis, the Board concludes that the evidence of record at the time of the Veteran's death did not provide a basis for an award of service connection for PTSD.

For the purposes of considering service connection for the cause of the Veteran's death, the Board has now considered all of the evidence of record (including that added after the Veteran's death), but there is no new evidence of record that significantly contradicts the findings discussed in the denial of service connection for PTSD for accrued benefits purposes.  

As service connection is not warranted for PTSD, service connection for the cause of the Veteran's death cannot be awarded on the basis of PTSD.

Next, the Board must consider the question of whether myocardial infarction, the underlying condition that caused the Veteran's death, or Parkinson's disease, a significant condition contributing to death, were incurred in or aggravated by military service. 

As an initial matter, the Board notes that the Veteran filed a claim for entitlement to service connection for Parkinson's disease, secondary to head trauma, in April 2003.  In a January 2004 rating decision, the RO denied the claim based on the lack of evidence in service documenting a head injury or treatment for Parkinson's disease.  The Veteran did not appeal and the decision became final.  

Based on the available service treatment records, myocardial infarction and Parkinson's disease were not shown to be present during service.  There is no indication that the Veteran's myocardial infarction or Parkinson's disease was otherwise the consequence of an event or injury during the Veteran's military service.  After service, symptoms associated with Parkinson's disease were first noted in the available medical records in 1996.  No symptoms of myocardial infarction were noted after service.  Although service connection may be established for any disease diagnosed after service, when all the evidence, including that pertinent to service, is considered, in this case there is no competent medical evidence of record that relates myocardial infarction or Parkinson's disease to an injury, disease, or event of service origin.  Consequently, service connection for myocardial infarction and Parkinson's disease under 38 C.F.R. § 3.303(d) is not established.

Finally, the Board must consider whether the Veteran's service-connected disabilities caused or contributed substantially or materially to cause death.  There is no indication of record that any service-connected diagnosis (or any diagnosis warranting service connection) caused or contributed to the Veteran's death.  As no other conditions were listed as the cause of death or as contributing to the cause of death on the death certificate (or any other competent medical evidence), and as there is no other evidence that either the service-connected hearing loss, tinnitus, left elbow disability, right index finger scar, or malaria, with no evidence of relapse, caused or contributed to the cause of the Veteran's death, there is no factual or legal basis to conclude that a service-connected disability caused or contributed to the cause of Veteran's death.

The appellant has not submitted any medical or scientific evidence that shows the Veteran's service-connected disabilities were a contributory cause of death.

In summary, the competent and probative evidence of record does not show that the Veteran's death was in any way related to his active duty service, including his established service-connected disabilities.  There is also no competent and probative evidence of record that suggests a service-connected disability or a disability that warranted service connection was a contributory cause of his death.  In the absence of any probative evidence that a disability incurred in or aggravated by service was either the principal or primary cause of death, or that it was a contributory cause of death, service connection for the cause of the Veteran's death is not warranted.

The Board is very sympathetic to the appellant's loss of her husband, the Veteran, but for the foregoing reasons the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107 (b).


Entitlement to Death Pension Benefits

Basic entitlement to death pension benefits exists if (i) a veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2014); 38 C.F.R. § 3.3 (2016).

Even though the Board has determined, above, that the Veteran's cause of death should not be service connected, VA pension benefits may still be granted if it can be shown that the Veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).  The term "period of war" is defined by statute to include World War II from December 7, 1941, to December 31, 1946.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  The Veteran's DD 214 shows that he served in an active duty capacity from September 1943 to January 1946, thus, the first criteria is met.  Therefore, the Board must consider whether the appellant's income is in excess of the maximum annual pension rate.

Basic entitlement to death pension benefits exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions. See 38 U.S.C.A. § 1503(a); 38 C.F.R. 
§ 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

The appellant applied for pension in June 2005.  On her application, she indicated that she received money from the SSA, beginning in January 1991, but failed to provide the amounts.  The appellant also failed to fully report her income and net worth information.   

As discussed above, the Veteran's claim for entitlement to death pension benefits was denied in February 2006 and she appealed this decision.  As a result of an August 2011 Board remand, in January 2017, the appellant was sent a VCAA notice requesting income information from June 2005 to the present and was provided with an Improved Pension Eligibility Verification Report to complete and submit to VA.  She was notified that her claim had been originally denied because of her failure to submit this information.  To date, VA has not received any income information from the appellant. 

The Board concludes that the appellant is not entitled to VA death pension benefits because she failed to comply with VA's request to submit income information that is necessary to determine eligibility to entitlement.  Therefore, her claim of entitlement to death pension benefits must be denied. 



ORDER

Entitlement to accrued benefits is denied.

Service connection for the cause of the Veteran's death is denied.

Entitlement to death pension benefits is denied. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


